Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Neil S. Bartfeld on February 24th, 2021.  

The application has been amended as follows: 

 1.         In claim 40, after “from the group consisting of H”, delete “,”;  insert “and” and delete “, alkenyl, alkynyl, phenyl, and alkoxy”. 

2.         In claim 41, after “from the group consisting of H”, delete “,”;  insert “and” and delete “, and C1-C8 alkoxy”. 

delete “selected from the group consisting of” and delete “and C1-C4 alkoxy”. 

            EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment and the Examiner's amendment, claims 15-26 and 32-42 are allowed and renumbered to claims 1-23.

In light of Applicant’s amendment and the Examiner’s Amendment and given that applicant has narrowed the scope of the arthropod and silylated polyalcohol, the 112(a) rejection of claims 15-26 and 32-37 is now moot. Consequently, the 112(a) rejection of claims 15-26 and 32-37 is hereby withdrawn.

Given that applicant has amended the claims to now recite the use of silylated polyalcohol with 2C to 12C central organic hydrocarbon that is linear or branched, Burgess in view of Holzer and Breederveld no longer render obvious applicant’s invention.  Consequently, the 103(a) rejection of claims 15-16, 18-26, and 32-36 is hereby withdrawn.

The following is an examiner's statement of reasons for allowance: Claims 15-26 and 32-42 are drawn to a method for treatment of infection or infestation by lice and/or their eggs in a human comprising administering an effective amount of a silylated .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 15-26 and 32-42 (renumbered 1-23) are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/26/2021